DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32  of U.S. Patent No. 7,764, 377, henceforth referred to as US Patent ‘377. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding claim 21:	 US Patent ‘377 claims the method of storing  reference spectrum (library spectra) see claim 8 of the patent, a polishing step see claim 1, current spectra (measuring spectrum), noting best match of the library spectra see claims 1 and 2, comparing the values to a target see claim 2 and the recitation of the calculation of difference between the reference and current spectrum, the determination of endpoint step in recited in claim 1. The step of generating a sequence of values is recited in claim 3 with the discussion of multiple points.
Regarding claim 22:	 See claim 1 of the patent where it is claimed that the film of interest has a particular spectrum in the reference (library).
Regarding claim 23: The normalization step is interpreted as smoothing see claims 10 and 11 of the patent..
Regarding claims 24-27:	See claim 3 recites the revolution of the platen which reads on rotations, in-situ is surmised from claim 8 with the discussion that the substrate is undergoing polishing and various regions of the substrate is interpreted as radial zones.
Regarding claim 28:	See the recitation of trace in claim 4 of the patent.
	Regarding claim 29:	See the discussion of first substrate  in claim 1 of the patent which is interpreted as a test substrate.
	Regarding claim 30:	The theory is interpreted as an endpoint determination logic, see claim 1 of the patent.
	Regarding claim 31: See high pass filter in claim 16 of the patent.

Claims 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,518,827, henceforth referred to as US Patent ‘827. Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 21:	 US Patent ‘827 claims the method of storing  predetermined spectrum (library spectra) see claim 8 of the patent, a polishing step see claim 1, current spectrum (measuring spectrum), noting best match of the library spectra see claims 1 and 2, comparing the values to a target see claim 2 and the recitation of the calculation of difference between the reference and current spectrum, the determination of endpoint step in recited in claim 1. The step of generating a sequence of values is recited in claim 3 with the discussion of multiple points.
Regarding claim 22:	 See claim 1 of the patent where it is claimed that the film of interest has a specific spectrum in the reference (library).
Regarding claim 23: The normalization step is interpreted as smoothing see claim 8 of the patent. See also claim 4 where the smoothing step is recited.
Regarding claims 24-27:	See claim 23 recites the revolution of the platen which reads on rotations, in-situ is surmised from claim 8 with the discussion that the substrate is undergoing polishing.
Regarding claim 28:	See the recitation of trace in claim 4 of the patent.
	Regarding claim 29:	See the discussion of bare silicon substrate in claim 7 which is interpreted as a test substrate.
	Regarding claim 30:	The theory is interpreted as an endpoint determination logic, see claim 1 of the patent.
	Regarding claim 31: See high pass filter in claim 6 of the patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 21-30 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Wiswesser (WO 99/23449).
Regarding claim 21:	 A method of controlling a chemical mechanical polishing operation, comprising: storing a plurality of library spectra (predicted trace see abstract of Wiswesser), each library spectrum of the plurality of library spectra having a stored associated value (see first full paragraph of page 9) representing a degree of progress (detecting if the endpoint has been reached) through a polishing process; polishing a substrate see abstract; measuring a sequence of spectra from the substrate in-situ during polishing; for each measured spectrum of the sequence of spectra, finding a best matching library spectrum from the plurality of library spectra to generate a sequence of best matching library spectra; for each best matching library spectrum from the sequence of best matching library spectra, determining the stored associated value for the best matching library spectrum to generate a sequence of values representing a progression of polishing of the substrate; comparing the sequence of values to a target value; and triggering a polishing endpoint when the sequence of values reaches the target value. See pages 1-26 including the Figures and equations of Wiswesser which teaches the construction of model to predict the reflectivity of the substrate.  

Regarding claim 22:	The method of claim 21, wherein each library spectrum of the plurality of library spectra has a unique associated value.  See page 4 in the second full paragraph and the discussion of a characteristic value.
Regarding claim 23:	The method of claim 21, further comprising smoothing the sequence of values to generate a smoothed sequence and comparing comprises comparing the smoothed sequence to the target value.  Constructing a model which includes smoothing is the premise of the process of Wiswesser see Figures, equations, and discussion of constructing a model.

Regarding claim 24:	The method of claim 21, comprising sweeping a detection spot of an in- situ monitoring system across the substrate, measuring a plurality of spectra in each sweep of the detection spot across the substrate.  See the Figures , equations and discussion of the matrixes from page 8-20.

Regarding claim 25:	The method of claim 24, comprising determining a radial zone on the substrate for each spectrum of the plurality of spectra in each sweep, and generating a sequence of values representing a degree of progress (whether endpoint is reached) through a polishing process for each radial zone. 
 
Regarding claim 26:	The method of claim 24, wherein sweeping the detection spot ( hole 34 in the platen and a transparent window 36 see the past paragraph of page 8) comprises rotating a platen.  See the paragraph that joins pages 7 and 8 that recites the rotation of the platen.

Regarding claim 27:	The method of claim 24, comprising averaging a subset of the plurality of spectra from a sweep to provide a measured spectrum.  See page 18 of Wiswesser and the discussion of average reflectivity and the second equation on page 18.

Regarding claim 28:	The method of claim 21, wherein the sequence of values provides a trace, and respective stored associated values of the plurality of library spectra are substantially linearly proportional to a number of values at a point in a trace at which respective library spectra (predicted trace) occur.   See the abstract of Wiswesser and the discussion of the ISMR trace.

Regarding claim 29:	The method of claim 21, wherein the plurality library spectra are generated by measurement of spectra during polishing of a test substrate.  See paragraph 2 of page 3 of Wiswesser. 

Regarding claim 30:	The method of claim 21, wherein the plurality of library are generated from theory.  See the summary of Wiswesser on pages 4 and 5 where time varying reflectivity is used to generated the thickness values 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiswesser (WO 99/23449) in view of  Reano et al (US 6,906,506).
The teachings of Wiswesser were discussed above.
Wiswesser fails to teach the step of applying a high-pass filter to each measured spectrum of the sequence of spectra.
The prior art of Reano et al teaches a method and an apparatus for measurement using a semiconductor probe. A high pass filter is illustrated in Fig. 11 and recited in col. 9 lines 50-56. The motivation to modify the process of Wiswesser to use a high pass filter is that the filter considers the overall measurement sensitivities  to such process parameter like temperature to enhance the accuracy of the spectra data of Wiswesser. This sensitivity is factored into the model and ensures better analysis of the data. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to incorporate a high pass filter in the data analysis of Wiswesser as suggested by Reano et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jeffryes (US 6,519, 533) teaches data acquired using overlapping vibratory sweeps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716